United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.P., Appellant
and
DEPARTMENT OF COMMERCE, U.S.
CENSUS BUREAU, Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-2045
Issued: April 11, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 2, 2011 appellant filed a timely appeal from a May 12, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s wage-loss compensation
benefits as of May 13, 2011 on the grounds that she no longer had any residuals or disability
causally related to her accepted employment-related injuries.
FACTUAL HISTORY
On May 18, 2010 appellant, then a 47-year-old census enumerator, filed a traumatic
injury claim alleging that on May 17, 2010 she sustained injuries to her knees, hands and elbows
1

5 U.S.C. § 8101 et seq.

when she tripped on a raised sidewalk and fell down. She stopped work that day. By letter dated
August 11, 2010, OWCP accepted a left hip sprain, bilateral knee sprain, left shoulder sprain,
right elbow sprain and right wrist sprain. Appellant received disability compensation.
In an August 18, 2010 report, Dr. Michael Swany, a Board-certified orthopedic surgeon,
conducted a follow-up examination of appellant’s right knee, left shoulder, right wrist and elbow.
Appellant stated that her right wrist and elbow pain had resolved. Examination revealed normal
tandem nonantalgic gait and left shoulder mild tenderness over the bicipital groove and greater
tuberosity. Resisted stress test, supraspinatus, infraspinatus and subscapularis revealed 5/5
strength with relatively mild pain. Flexion was tolerated to 90 to 95 degrees with internal
rotation of 5 degrees and external rotation of approximately 45 to 50 degrees. Appellant was
able to perform straight leg raise comfortably. Upon examination of her right knee, Dr. Swany
observed no effusion, erythema or increased warmth. Tenderness to palpation was mildly
present along the medial, lateral and patellofemoral joint regions. Dr. Swany diagnosed
improved left hip osteoarthritis with overuse strain, improved left shoulder strain, resolved right
wrist sprain, resolved right elbow pain with probable healed impacted radial neck fracture and
tricompartmental arthrosis bilateral knees.
In a November 19, 2010 report, Dr. Swany noted appellant’s complaints of continued left
hip pain with a degree of arthritis. He advised that appellant’s left hip sprain, bilateral knee
sprain and right wrist sprain had resolved. Appellant’s left shoulder sprain had nearly
completely resolved and her right elbow sprain had improved. Dr. Swany reported that appellant
had been referred for a functional capacity evaluation.
In a November 30, 2010 functional capacity evaluation report, a physical therapist
provided an accurate history of injury and reviewed appellant’s medical history. It was noted
that x-rays were positive for osteoarthritis in both knees and the left hip. Appellant related that
prolonged sitting, walking, leaning on her left upper extremity, lifting and bending aggravated
her symptoms. The physical therapist concluded that appellant was able to function in the light
physical demand category for eight hours per day. It was noted that she could occasionally lift
up to 17.5 pounds floor to waist, 10 pounds, waist to shoulder, 12.5 pounds floor to shoulder and
carry 10 pounds frequently.
In a March 29, 2011 report, Dr. Swany reviewed appellant’s November 30, 2010
functional capacity evaluation. He noted that appellant was last examined in his office on
September 8, 2010 and observed that her left hip strain, left shoulder strain and bilateral knee
sprains had resolved. Appellant continued to exhibit symptoms of preexisting osteoarthritis and
stiffness in her knees. Based on the functional capacity evaluation and the physical requirements
of the job census, appellant should be able to perform her job as a crew leader and enumerator
with respect to her May 2010 work injury. Dr. Swany concluded that appellant had reached
maximum medical improvement regarding her May 2010 work injury with no residual
permanent partial impairment.
On April 6, 2011 OWCP issued a notice of proposed termination of appellant’s disability
compensation and medical benefits based on Dr. Swany’s medical reports. Appellant was
advised that she had 30 days to submit additional relevant evidence or argument if she disagreed
with the proposed action.

2

In an April 22, 2011 statement, appellant disagreed with the notice of proposed
termination and requested a change of physicians. She stated that, during her last visit with
Dr. Swany, she explained that physical therapy had helped but did not address all her problems.
Appellant wanted to speak to him more about her pain, but he left the room and did not return.
She stated that Dr. Swany did not listen to her or provide sufficient treatment. Appellant
disagreed with his conclusion that her work-related problems had resolved and that her current
symptoms resulted from a preexisting condition. She contended that before her fall at work, she
was able to work 10-hour shifts and walk, sit and stand for long periods of time. Appellant was
unable to perform the duties of her preinjury job. She continued to experience pain in her left
hip and mild pain in her left knee, which was never treated.
By decision dated May 12, 2011, OWCP terminated appellant’s compensation and
medical benefits effective May 13, 2011.
LEGAL PRECEDENT
Under FECA, once OWCP accepts a claim and pays compensation, it has the burden of
justifying termination or modification of an employee’s benefits.2 OWCP may not terminate
compensation without establishing that the disability had ceased or that it was no longer related
to the employment.3 Its burden of proof includes the necessity of furnishing rationalized medical
opinion evidence based on a proper factual and medical background.4 The right to medical
benefits for an accepted condition is not limited to the period of entitlement for disability
compensation.5 To terminate authorization for medical treatment, OWCP must establish that
appellant no longer has residuals of an employment-related condition, which require further
medical treatment.6
ANALYSIS
OWCP accepted that on May 17, 2010 appellant sustained a left hip, bilateral knee, left
shoulder, right elbow and right wrist sprain. Appellant did not return to work and received
disability compensation. On May 12, 2011 OWCP terminated her compensation based on the
reports of treating physician, Dr. Swany, who determined that her employment-related conditions
had resolved. The Board finds that OWCP properly terminated appellant’s compensation
benefits effective May 13, 2011 on the grounds that she no longer had any residuals or disability
causally related to her accepted employment-related injuries.

2

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

3

Jason C. Armstrong, 40 ECAB 907 (1989); Charles E. Minnis, 40 ECAB 708 (1989); Vivien L. Minor, 37
ECAB 541 (1986).
4

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

5

A.P., Docket No. 08-1822 (issued August 5, 2009); T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB
677 (2005).
6

A.P., supra note 5; James F. Weikel, 54 ECAB 660 (2003); Pamela K. Guesford, 53 ECAB 727 (2002).

3

OWCP based its decision to terminate on the reports of Dr. Swany. In an August 18,
2010 report, Dr. Swany noted appellant’s complaints regarding right knee, left shoulder, right
wrist and elbow injuries. Appellant informed him that her right wrist and elbow pain had
resolved and that her right knee was feeling much better after physical therapy. Upon
examination, Dr. Swany observed groove and greater tuberosity. Resisted stress test,
supraspinatus, infraspinatus and subscapularis revealed 5/5 strength with relatively mild pain.
Examination of appellant’s right knee revealed no effusion, erythema, or increased warmth and
tenderness to palpation was mildly present along the medial, lateral and patellofemoral joint
regions. In a November 19, 2010 report, Dr. Swany noted appellant’s complaints of continued
left hip pain with a degree of arthritis. He stated that her left hip sprain, bilateral knee sprain,
and right wrist sprain had resolved. Dr. Swany further noted that appellant’s right elbow sprain
had improved and that her left shoulder sprain had nearly resolved. In a March 29, 2011 report,
he noted that her left shoulder sprain had resolved. He also concluded that based on a functional
capacity evaluation appellant had reached maximum medical improvement regarding her
May 2010 work injury with no residual permanent partial impairment. Dr. Swany reported that
appellant was able to return to her date-of-injury position.
The Board finds that Dr. Swany’s reports are sufficiently detailed and well reasoned to
constitute the weight of the medical opinion evidence. Dr. Swany reviewed appellant’s history
and provided findings on examination. He opined that her employment-related injuries had all
resolved and that she no longer suffered residuals from her employment-related injuries. Dr.
Swany concluded that appellant had reached maximum medical improvement and was capable of
returning to her date-of-injury position.
Appellant did not submit any new or additional medical evidence to establish that she had
any continuing disability or residuals due to her accepted employment injury. Thus, the Board
finds that the weight of the medical evidence is represented by the findings and conclusions of
Dr. Swany and that OWCP met its burden of proof to terminate appellant’s compensation and
medical benefits as the evidence establishes that she no longer has residuals of her employmentrelated injuries. While appellant did request authorization for change of physician in her
April 22, 2011 response to the notice of proposed termination of benefits, as the medical
evidence of record did not support the need for continued medical treatment, OWCP properly
terminated appellant’s compensation benefits without authorizing further medical care.
On appeal, appellant disagreed with treating physician Dr. Swany’s March 29, 2011
report alleging that he last examined her six months ago and requested that she continue physical
therapy. As noted above, however, the Board finds that Dr. Swany’s reports were detailed and
well rationalized and entitled to the weight of the medical evidence. Appellant further contended
that the enclosed medical evidence revealed that the functional capacity evaluation was flawed
and should not be considered. The Board’s jurisdiction, however, is limited to evidence that was
before OWCP at the time it issued its final decision.7 The Board may not consider this evidence
for the first time on appeal.8 As appellant did not submit the necessary medical opinion evidence
to establish that she continued to suffer residuals of her employment-related conditions and
7

See 20 C.F.R. § 501.2(c).

8

Sandra D. Puitt, 57 ECAB 126 (2005).

4

required continued medical treatment, the Board finds that OWCP properly terminated
appellant’s claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s
compensation and medical benefits effective May 13, 2011.
ORDER
IT IS HEREBY ORDERED THAT the May 12, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 11, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

